Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
       This Office Action is in response to the papers filed on 08 July 2022.

                                         CLAIMS UNDER EXAMINATION
             Claims 1-22 are pending and have been examined on their merits.

       PRIORITY 
      Provisional Application 62688195, filed on 21 June 2018, is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or   
    nonobviousness.

Claims 1-17, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumano et al. (Endoscopic submucosal dissection for pig esophagus by using photocrosslinkable chitosan hydrogel as submucosal fluid cushion. Volume 75, No. 4: 2012 Gastrointestinal Endoscopy, pages 841-848) in view of 
Badylak et al. (Extracellular Matrix-Derived Gels And Related Methods. 2008/0260831) and Sigmon et al. (Apparatus and Method for Endoscopic Submucosal Dissection. US2011/0208158) as evidenced by the National Cancer Institute (dysplasia).


Kumano teaches saline solution–assisted endoscopic mucosal resection is an established and low-invasive therapy, but complete resection of lesions greater than 2cm in diameter remains difficult (last sentence of page 841 bridging first 2 lines of page 82). Since the invention of endoscopic submucosal dissection (ESD), the success rate of en bloc resection has increased, but perforation occurs more frequently in the course of ESD than with EMD (endoscopic mucosal resection) (first paragraph of page  842). Therefore the application of an adequate submucosal fluid cushion (SFC) into the submucosa is essential for safe ESD (same cited section). The art teaches the SFC lifts the mucosa to be resected, isolates the lesion and protects the muscularis propria from injury (page 842, left column, second paragraph). Although SFCs generated by
using sodium hyaluronate (SH) last longer than those made with hypertonic saline (HS), SH can be quite expensive. In a dynamic human esophagus, which is characterized as having constant movement because of cardiac function propagation and a thin wall, identifying a reliable and cost effective SFC may be especially important (same cited section).

Kumano teaches a method comprising injecting a chitosan hydrogel into the submucosa of the esophagus of a pig using endoscopic injection (page 843, right column, first full paragraph). The art teaches “because this viscous solution is converted into an insoluble, flexible hydrogel with consistence of soft rubber, it can maintain good mucosal elevation, protect the muscular propria from injury and physically prevent bleeding from artificial ulcers” (page 847, left column, second paragraph). The art teaches “we successfully performed esophageal mucosal resection in the pig” by using said hydrogel (same cited section).

As set forth above, Kumano teaches injecting a hydrogel into the submucosa to form a cushion. The art teaches the hydrogel elevates the submucosal layer (Page 843, right column, last paragraph). Therefore the submucosa is interpreted to be separated from the underlying muscularis propria. 

While Kumano teaches a method of endoscopic dissection of an esophagus comprising injection of hydrogel (hence, a scaffold) as a cushion, the art does not teach the use of a hydrogel scaffold comprising extracellular matrix (ECM).

Badylak teaches methods for preparing gelled, solubilized ECM compositions useful as scaffolds, as well as uses of said scaffolds (Abstract). The art teaches scaffolds composed of naturally occurring extracellular matrix (ECM) possess many bioactive properties that have been shown to lead to constructive remodeling of virtually every tissue type with minimization of scar tissue formation. ECM-derived scaffolds have been used for the repair of a variety of tissues, including the esophagus ([0005]). In one embodiment, injectable ECM-derived gel scaffolds are provided that facilitate delivery of the scaffold via minimally invasive methods while retaining bioactivity ([0013]).  The art teaches the hydrogel can be used to add “bulk” ([0016]). Therefore Badylak is interpreted to suggest the use of an ECM hydrogel as a bulking agent. In certain embodiments, the ECM is isolated from any tissue of an animal, for example and without limitation, urinary bladder, liver, small intestine, esophagus, pancreas, dermis, and heart ([0047]). Therefore the art suggests the use of an ECM hydrogel from sources other than urinary bladder. Examiner notes the Instant Specification teaches the “ECM hydrogel gels” once it is introduced into the esophagus, which is approximately 37°C (see page 13, lines 26-27). Badylak teaches the “the gel is injected into a site on a patient” ([0016]). The art also teaches injection of a pre-gel which gels at 37°C ([0053] [0070]). Therefore Badylak teaches a gel and a pre-gel can be injected.

Sigmon et al. teach a method for endoscopic submucosal dissection using an injectable solution ([0004]). The art teaches injection between tissue layers to form a tissue elevation ([0010]). The layers can be the muscularis and submucosal layers ([0025]). The elevated tissue can be resected by a physician ([0025]). The viscosity of the injectable solution preferably should be high enough to separate the tissue layers. Non-limiting examples of suitable materials for inclusion in the injectable solution include methylcelluloses, such as carboxymethyl cellulose (CMC) and hydroxypropyl methylcellulose (HPMC), extracellular matrix proteins, elastin, collagen, gelatin, fibrin, agarose, and alginate or mixtures thereof ([0038]).

It would have been obvious to try using an ECM hydrogel in the method disclosed by Kumano. One would have been motivated to do so since Kumano forms a cushion using a hydrogel and Badylak teaches ECM hydrogels can be used to provide bulk (hence, a cushion). The skilled artisan would try using the ECM hydrogels taught by Badylak since Kumano is directed to esophageal repair (hence, tissue repair) and Badylak identifies the esophagus as a tissue that can be repaired using ECM. One would have had a reasonable expectation of success using the ECM hydrogel taught by Badylak in Kumano’s method since Sigmon teaches extracellular matrix proteins can be used in submucosal dissection methods. One would have expected similar results using one of the non-urinary bladder ECM hydrogels taught by Badylak in Kumora’s method since both teach hydrogels that can be injected and used in the esophagus.

Claim 1 is directed to a method for dissecting a mucosa and submucosa from a muscularis propria from a region of the esophagus. The method comprises injecting submucosally into the region of the esophagus a composition comprising “an extracellular matrix (ECM) hydrogel” to form a cushion between said submucosa and muscularis propria in the esophagus. The claim recites said ECM hydrogel has the following characteristics:

a) a time to 50% gelation of less than 30 minutes at a temperature of about 37°C;
b) a flow viscosity suitable for infusion into the esophagus; and
c) a stiffness of about 10 to about 400 Pascal (Pa);

thereby dissecting the mucosa and the submucosa from the underlying muscularis propria and inhibiting inflammation in esophagus in the subject, wherein the ECM hydrogel is not a urinary bladder ECM hydrogel.

Examiner notes Badylak teaches the following:

[0052] In order to prepare solubilized ECM tissue, comminuted ECM is digested with an acid protease in an acidic
solution to form a digest solution. As used herein, the term "acid protease" refers to an enzyme that cleaves peptide
bonds, wherein the enzyme has increased activity of cleaving peptide bonds in an acidic pH. For example and without
limitation, acid proteases can include pepsin and trypsin.

[0053] The digest solution of ECM typically is kept at a constant stir for a certain amount of time at room temperature.
The ECM digest can be used immediately or be stored at 20°C or frozen at, for example and without limitation, 20° C. or
80° C. To form a "pre-gel" solution, the pH of the digest solution is raised to a pH between 7.2 and 7.8. The pH can be
raised by adding one or more of a base or an isotonic buffered solution, for example and without limitation, NaOH or PBS at
pH 7.4.

Badylak teaches an ECM is prepared at a concentration of 6 mg/ml (Figure 9; [0034] [0036] [0130]). The Instant Specification taches ECM gels are prepared with a concentration of about 2 mg/ml to about 16 mg/ml, and introduced to treat the esophagus of a subject ([0069]).
Because Badylak prepares non-urinary bladder ECM hydrogels at the same concentration as the Applicant using the same method (see instant claim 11), they would be expected to have the claimed properties. Therefore claim 1 is rendered obvious as claimed (claim 1).

Claims 2-4 recite characteristics of the ECM hydrogel. As set forth above, Badylak teaches ECM hydrogels which are not a urinary bladder ECM hydrogel. Therefore it would be expected to have the gelation characteristics recited in claims 2-4. Therefore claims 2-4 are included in this rejection (claims 2-4). Claims 5-6 recite characteristics of the ECM hydrogel. As set forth above, Badylak teaches an ECM hydrogel which is not a urinary bladder ECM hydrogel. Therefore it would be expected to have the gelation characteristics recited in claims 5-6. Therefore claims 5-6 are included in this rejection (claims 5-6). Because Badylak teaches an ECM that is not a urinary bladder ECM, it would be expected to have the stiffness recited in claim 7. Therefore claim 7 is included in this rejection (claim 7). Badylak teaches the use of an esophageal ECM. Therefore claim 8 is included in this rejection (claim 8). Badylak teaches ECM hydrogels from sources other than urinary bladder can be prepared at a concentration of 6 mg/ml (See Figure 9; [0130]). Therefore claim 9 is rendered obvious (claim 9). Kumano teaches a method comprising injection a chitosan hydrogel into the submucosa of the esophagus of a pig using endoscopic injection (supra). Therefore endoscopic administration of a hydrogel would have been obvious. Claim 10 is included in this rejection (claim 10).

The use of an ECM hydrogel in the method of claim 1 is rendered obvious for the reasons set forth above. Examiner notes Badylak teaches the following:

[0052] In order to prepare solubilized ECM tissue, comminuted ECM is digested with an acid protease in an acidic
solution to form a digest solution. As used herein, the term "acid protease" refers to an enzyme that cleaves peptide
bonds, wherein the enzyme has increased activity of cleaving peptide bonds in an acidic pH. For example and without
limitation, acid proteases can include pepsin and trypsin.

[0053] The digest solution of ECM typically is kept at a constant stir for a certain amount of time at room temperature.
The ECM digest can be used immediately or be stored at 20°C or frozen at, for example and without limitation, 20° C. or
80° C. To form a "pre-gel" solution, the pH of the digest solution is raised to a pH between 7.2 and 7.8. The pH can be
raised by adding one or more of a base or an isotonic buffered solution, for example and without limitation, NaOH or PBS at
pH 7.4.

It would have been obvious to produce an ECM hydrogel as recited in claim 11. One would have been motivated to do so since Badylak teaches these steps can be used to prepare an ECM hydrogel. One would have had a reasonable expectation of success since Badylak teaches ECM hydrogels can be formed by using the recited process. Therefore claim 11 is included in this rejection (claim 11).  As set forth in the section of Badylak above, Badylak teaches the use of an isotonic buffer. Therefore claim 12 is included in this rejection (claim 12). Badylak teaches the use of trypsin to produce an ECM hydrogel (supra). Therefore claim 13 is included in this rejection (claim 13).

Claims 14 and 16 recite the ECM hydrogel is maintained at or below 25°Celsius prior to administration to the subject. As set forth above, Badylak discloses a pre-gel. Badylak teaches the pre-gel can be frozen and stored at, for example and without limitation, -20° C. or -80° C. As used herein, the term "pre-gel solution" or "pregel" refers to a digest solution wherein the pH is increased. For example and without limitation, a pre-gel has a pH between 7.2 and 7.8 ([0050]).

It would have been obvious to store the ECM hydrogel at a temperature at or below -25° Celsius. One would have been motivated to do so since Badylak teaches ECM hydrogels can be stored at temperatures below -25° Celsius. One would do so to store and preserve the hydrogel prior to administration. One would have had a reasonable expectation of success since Badylak teaches EMC hydrogels can be stored at this temperature. One would have expected similar results since both references are directed to methods of forming ECM hydrogels. Therefore claims 14 and 16 are included in this rejection (claims 14 and 16).

Kumano teaches a method comprising injection a chitosan hydrogel into the submucosa of the esophagus of a pig using endoscopic injection (supra). Therefore administration by endoscopic injection would have been obvious. Claim 15 is included in this rejection (claim 15).

As set forth above Kumano teaches submucosal fluid cushions can be used isolate lesions (supra). “Dysplasia” A term used to describe the presence of abnormal cells within a tissue or organ (National Cancer Institute). Said lesion is broadly interpreted to be a dysplasia. Because the claimed method is rendered obvious, the method would be expected to dissect the dysplasia from the esophagus of the subject. Therefore claim 17 is included in this rejection (claim 17).

Following formation of the disclosed cushion, Kumano teaches resection of the elevated mucosa (Figure 3). Therefore claim 19 is included in this rejection (claim 19). Kumano teaches endoscopic submucosal dissection (supra). Therefore claim 20 is included in this rejection (claim 20).

Kumano uses the disclosed hydrogel as a cushioning (hence, bulking) agent in an vivo animal model study (See Abstract). The art is silent regarding the use of a human subject. Badylak teaches the disclosed ECM-derived hydrogels can be used in a patient, such as a human ([0013]). The art teaches the composition “may be implanted into a patient, human or animal” ([0043]). As set forth above, Badylak teaches it can be used for bulking.

It would have been obvious to try using the method taught by Kumano in a human. One would have been motivated to do so since Kumano teaches the use of hydrogels to provide cushioning or bulking in a subject and Badylak teaches hydrogels can be used as bulking agents in human subjects. One would have had a reasonable expectation of success since Badylak teaches ECM hydrogels can be used in humans. One would have expected similar results since both references are directed to hydrogels than can be used in vivo. Therefore claim 22 is rendered obvious as claimed (claim 22).

Therefore Applicant’s Invention is rendered obvious as claimed.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kumano et al. in view of Badylak and Sigmon as applied to claim 1 above, and further in view of Balmadrid et al. (Endoscopic resection of gastric and esophageal cancer. Gastroenterology Report, 3(4), 2015, 330–338).

Claim 1 is rejected on the grounds set forth above. The teachings of the prior art are reiterated. Kumano teaches the use of endoscopic submucosal dissection to treat lesions (page 842, left column, second paragraph). The art discloses the use of endoscopic resection procedures as a widely accepted treatment for neoplastic lesions (first paragraph of Discussion).

The art is silent regarding the treatment of Barrett’s esophagus. 

Balmadrid teaches Endoscopic submucosal dissection (ESD) and endoscopic mucosal resection (EMR) techniques are used to treat Barret’s Esophagus (Abstract; page 331, right column, last paragraph; page 332, left column, last paragraph).

It would have been obvious to combine the teachings of the prior art to treat a patient with Barret’s esophagus. One would have been motivated to do so since Kumano teaches the disclosed method of endoscopic submucosal dissection can be used to treat lesions in an esophagus and Balmadrid teaches endoscopic submucosal dissection can be used to treat Barret’s Esophagus. One would have had a reasonable expectation of success since Kumano teaches the method can be used to remove lesions in the esophagus a Barret’s Esophagus presents lesions in the same tissue. Therefore claim 18 is included in this rejection (claim 18).

Therefore the Applicant’s Invention is rendered obvious as claimed.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kumano et al. in view of Badylak and Sigmon as applied to claim 1 above, and further in view of Scopton et al. (Devices and Methods And Agent-Assisted Medical Procedures. Patent 10933138 with benefit of 15/938991 filed on 28 March 2018).


Claim 1 is rejected on the grounds set forth above. The teachings of each reference are reiterated.

Kumano does not teach leaving a cushion used for submucosal dissection in place.


Scopton teaches a method of method for performing agent-assisted endoscopic procedures in, for example, a gastrointestinal tract of a patient (column 1, lines 25-29). In the Background section, the art teaches fluid-assisted procedures involve injection of fluids to raise or separate mucosal and submucosal layers (claim 1, lines 50-67). The art teaches the endoscopist must ensure the target tissue remains raised or bulked (column 2, lines 1-2). Scopton teaches “bulking” or “cushioning” agents can be used in fluid- or agent-assisted endoscopic procedures (column 2, lines 16-17). The art teaches the use of “bulking or cushioning material” that transforms into a gel phase at body temperature (column 4, lines 35-36). Therefore a cushioning material is interpreted to be synonymous with a bulking material. Scopton teaches the bulking or cushioning may remain in the injected location for the entire duration of the endoscopic procedure  until it is removed from that location, thereby providing a more stable bulking or cushioning effect and eliminating the need for additional injection of material (column 4, lines 60-67).

It would have been obvious to combine the teachings of the prior art by leaving a cushion used for submucosal dissection in place. One would have been motivated to do so since Kumano teaches using a cushion to perform submucosal dissection and Scopton teaches cushions can be left in place during resections. One would do so to eliminate the need for additional injection of material, as taught by Scopton. One would have had a reasonable expectation of success since Scopton teaches cushioning/bulking agents can be left in place. One would have expected similar results since both Kumano and Scopton are directed to methods of endoscopic submucosal dissection. Therefore claim 21 is included in this rejection (claim 21).

Therefore Applicant’s Invention is rendered obvious as claimed.



			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653